DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “determining, by the one or more processors, three-dimensional (3D) coordinates of corneal curvatures of the user's eyes based on the corneal reflections; determining, by one or more processors, a rotation between a head pose axis associated with an image of the plurality of images and a camera axis associated with a camera taking the plurality of images; wherein , the head pose axis is determined based on the determined 3D coordinates; and estimating, by the one or more processors, a head pose angle of the user based on the rotation.”, as recited.
Closest prior art Rougeaux USPN 2019/0156100 discloses capturing, from one or more imaging devices, a sequence of time separated images of the subject's face including one or both of the subject's eyes; processing the images to detect specular reflections present in the images, and determining a two dimensional position of any detected specular reflections; characterizing the detected specular reflections into corneal reflections and non-corneal reflections; upon detection of at least one corneal reflection, performing a first eye gaze tracking procedure based on the relative positions of the at least one corneal reflection and at least one reference eye feature; upon detection of no corneal reflections, performing a second eye gaze tracking procedure on one or both eyes of the subject based on the estimation of head pose of the subject; and outputting eye gaze vectors of one or both eyes from the first or second eye gaze tracking procedure.
Further closest prior art Victor USPN 2010/0033333 discloses analyzing data based on the physiological orientation of a driver is provided. Data is descriptive of a driver's gaze-direction is processing and criteria defining a location of driver interest is determined. Based on the determined criteria, gaze-direction instances are classified as either on-location or off-location. The classified instances can then be used for further analysis, generally relating to times of elevated driver workload and not driver drowsiness. The classified instances are transformed into one of two binary values (e.g., 1 and 0) representative of whether the respective classified instance is on or off location. The uses of a binary value makes processing and analysis of the data faster and more efficient. Furthermore, classification of at least some of the off-location gaze direction instances can be inferred from the failure to meet the determined criteria for being classified as an on-location driver gaze direction instance. 
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 9, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662